            Case 2:18-cv-01840-HZ     Document 46      Filed 09/29/20    Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


DASAY L. HOLLINQUEST,                                     No. 2:18-cv-01840-AC

                      Plaintiff,                          ORDER

       v.

S. SUH, Chaplain; B. CAIN, Superintendent;
S. TOTH, Chaplain; S. YOUNG, Assistant
Administrator Religious Services; DENNIS
HOLMES, Administrator Religious Services;
and S. MECHAM, Executive Assistant,

                      Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation (“F&R”) [ECF 32] on

March 23, 2020, in which he recommends that this Court deny Defendants’ Motion for Summary

Judgment [ECF 22] with regard to Plaintiff’s First Amendment Free Exercise claim for monetary

damages against Defendants Toth, Suh, and Young, and grant the motion in all other respects.



1 - ORDER
         Case 2:18-cv-01840-HZ         Document 46       Filed 09/29/20     Page 2 of 3




The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of

Civil Procedure 72(b).

       Plaintiff filed timely objections to the Magistrate Judge’s F&R. Pl.’s Obj., ECF 41. When

any party objects to any portion of the F&R, the district court must make a de novo

determination of that portion of the Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v.

Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003) (en banc).

       Plaintiff opposes the F&R to the extent it recommends granting summary judgment to

Defendant Suh on Plaintiff’s First Amendment claim of retaliation. The Court has carefully

considered Plaintiff’s objections, reviewed the pertinent portions of the record de novo, and

concludes that Suh is not entitled to summary judgment on the retaliation claim. Specifically,

Plaintiff’s assertion that Suh told him “he was going to make an exception” to the denial of

Plaintiff’s request to participate in Ramadan meals, “but Plaintiff grieved him” creates a material

issue of fact as to whether Suh’s denial was retaliatory. Hollinquest Decl. ¶ 18, ECF 28.

Accordingly, a jury must resolve whether Suh’s reasons for refusing to reverse his decision, i.e.,

Plaintiff signing up too late for Ramadan meal participation and not actively participating in

Islamic services, were legitimate or pretextual. See Shepard v. Quillen, 840 F.3d 686, 692 (9th

Cir. 2016) (“[A] prison official who uses a valid procedure as subterfuge to obscure retaliation

‘cannot assert that his action served a valid penological purpose, even though the prisoner may

have arguably ended up where he belonged.’”) (quoting Bruce v. Ylst, 351 F.3d 1283, 1289 (9th

Cir. 2003)).

///

///




2 - ORDER
         Case 2:18-cv-01840-HZ         Document 46      Filed 09/29/20    Page 3 of 3




                                         CONCLUSION

       The Court adopts in part Magistrate Judge Acosta’s F&R [ECF 32]. Therefore,

Defendants’ Motion for Summary Judgment [ECF 22] is denied as to both the First Amendment

Free Exercise claim against Defendants Toth, Suh, and Young in their individual capacities and

the First Amendment retaliation claim against Defendant Suh in his individual capacity.

Defendants’ motion is granted in all other respects.

       IT IS SO ORDERED.



       DATED: _______________________.
                September 29, 2020



                                                  A             ~~
                                                  ___________________________
                                                      {)A/ VO
                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




3 - ORDER
